Citation Nr: 1602255	
Decision Date: 01/20/16    Archive Date: 01/27/16	

DOCKET NO.  14-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 13, 2004 for an award of service connection for posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

E. M. T., Ph.D.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967, a portion of which represented service in the Republic of Vietnam.

By way of history, in a rating decision of July 1995, the RO denied entitlement to service connection for posttraumatic stress disorder.  The Veteran voiced no disagreement with that determination, which has now become final.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO declined to reopen the Veteran's previously-denied claim for service connection for posttraumatic stress disorder.

In a decision of April 2008, the Board denied entitlement to service connection for posttraumatic stress disorder, finding that evidence submitted since the time of the prior rating decision in July 1995 was new, but not material.

In an April 2009 Order, the United States Court of Appeals for Veterans Claims (Court) remanded the Board's April 2008 decision denying entitlement to service connection for posttraumatic stress disorder for action consistent with a Joint Motion for Remand dated that same month.

In a decision of December 2009, the Board once again denied entitlement to service connection for posttraumatic stress disorder, again finding that evidence submitted since the time of the prior final rating decision was new, but not material, and therefore insufficient to reopen the Veteran's previously-denied claim.

In a Memorandum Decision of June 2011, the Court set aside the Board's September 2009 decision denying entitlement to service connection for posttraumatic stress disorder, and, in so doing, remanded the Veteran's case to the Board for action consistent with the Memorandum Decision.

In a decision of February 2012, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for posttraumatic stress disorder on a de novo basis.

In a rating decision of November 2012, the RO granted service connection (and a 70 percent evaluation) for posttraumatic stress disorder, effective from September 13, 2004, the date of the Veteran's "reopened" claim for service connection.  In August 2013, the Veteran's Attorney filed a Notice of Disagreement with the disability rating and effective date assigned in the RO's November 2012 decision.  The Veteran subsequently perfected his appeal as to those issues, with the result that the case is currently before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to an effective date earlier than September 13, 2004 for the award of service connection for posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's award of service connection for posttraumatic stress disorder should have been made effective from November 14, 1994, the date of receipt of his original claim for service connection for posttraumatic stress disorder.  Regarding the Veteran's claim for an increased evaluation for service-connected posttraumatic stress disorder, it is contended that manifestations of that disability are more severe than currently evaluated, and productive of a greater degree of impairment than is reflected by the 70 percent schedular evaluation now assigned.  More specifically, it is contended that, at least from September 13, 2004, symptomatology associated with the Veteran's service-connected posttraumatic stress disorder more nearly approximates the criteria for a 100 percent schedular evaluation than the 70 percent evaluation now in effect.  Finally, it is contended that, due exclusively to the Veteran's service-connected posttraumatic stress disorder, he has been precluded from all forms of substantially gainful employment consistent with his education and occupational experience since at least September 13, 2004.

Regarding the Veteran's claim for an earlier effective date, the Veteran's attorney, in an Informal Brief dated in October 2015, has noted that the Court, at the time of its June 2011 Memorandum Decision, vacated and remanded the Board's September 2009 decision based upon a finding that VA erred when it failed to assist the Veteran in attempting to locate records which might corroborate his reported inservice stressor.  The Veteran's attorney further noted that, in a January 1995 written statement, the Veteran provided details of a stressor incident involving his witnessing a truck traveling ahead of him in a convoy being destroyed by a mine during the first week of his deployment in Vietnam in August 1965.  Although the Veteran was unable to provide the name or unit of the driver who was killed, he did provide VA with the approximate date and location of the convoy incident.  After a search of the Marine Corps University Archive failed to locate pertinent records, the University Archive suggested that VA search the National Archives and Records Administration.  However, as noted by the Court, VA declined to do so because the address for the National Archives and Records Administration provided by the University Archive was that of the Ship's History Branch of the Naval Warfare Division at the Naval Historical Center, and was therefore irrelevant to the Veteran's claim, given that he served in the Marine Corp.  The Veteran's appeal was then returned to the Board.

Noted by the Veteran's attorney was that, following the Board's decision granting the reopening of the Veteran's appeal for entitlement to service connection for posttraumatic stress disorder, the VA regional office subsequently granted service connection based upon the revised regulations governing stressors in cases of posttraumatic stress disorder under 38 C.F.R. § 3.304(f)(3), awarding an effective date of September 2004, the date of the Veteran's reopened claim.  Significantly, according to the Veteran's attorney, VA has yet to act upon the Court's directives to assist the Veteran in obtaining possible corroborating records.  In pertinent part, the Veteran's attorney appears to be arguing that, under the provisions of 38 C.F.R. § 3.156(c), were the development requested by the Court to have resulted in a verification of the Veteran's reported stressors, he might have been awarded service connection for posttraumatic stress disorder at a point in time earlier than September 13, 2004.  Under the circumstances, an attempt must be made to obtain the aforementioned records/verification of stressors prior to a final adjudication of the Veteran's claim for an earlier effective date.

Regarding the Veteran's claim for an increased rating for service-connected posttraumatic stress disorder, it would appear that, based on a review of the file, the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of his service-connected posttraumatic stress disorder in October 2013, at this point, approximately two and one-half years ago.  Moreover, in a report of late July 2015, a private psychologist offered her professional opinion that the Veteran has been rendered "totally disabled and individually unemployable" due to his service-connected posttraumatic stress disorder as of 2000, shortly after he discontinued working.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation.

Finally, turning to the issue of entitlement to a total disability rating, the Board notes that, in a rating decision of December 2013, the RO denied entitlement to a total disability rating based upon individual unemployability.  While the Veteran has, in fact, filed the requisite Notice of Disagreement with that denial of benefits, he has yet to be furnished a Statement of the Case (SOC) on the issue of entitlement to a total disability rating based on individual unemployability.  Accordingly, further development is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Under the circumstances, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the Marine Corp Historical Archive and the National Archives and Records Administration, in an attempt to verify the Veteran's reported inservice stressors, to include the aforementioned destruction of a truck in his convoy on or about August of 1965, as well as the fact that he "transported, loaded, and unloaded body bags and/or ammunition" around or about October 1965 near the "airport" at Da Nang.  All such information once obtained, must be made a part of the Veteran's claims folder.  Moreover, all attempts to procure those records should be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically documents the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2013, the date of the most recent VA psychiatric examination, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  Once again, all attempts to procure such records should be documented in the file.  If the AOJ cannot obtain such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond. 

3.  The Veteran should then be afforded an additional VA psychiatric examination, as well as a Social and Industrial Survey (as requested by the Veteran's attorney), in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder, and the effect of that disability on his ability to obtain and retain substantially gainful employment.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examiner(s) should offer his/her opinion(s) as to whether the Veteran's current psychiatric symptomatology is productive of total social and occupational impairment, as well as whether, due solely to the Veteran's service-connected posttraumatic stress disorder, without regard to his other nonservice-connected disabilities, he is precluded from all forms of substantially gainful employment (including sedentary employment) consistent with his education and occupational experience.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining psychiatrist/psychologist must specify in his/her report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the psychiatric examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ must then issue the Veteran a Statement of the Case (SOC) addressing the issue of entitlement to a total disability rating based upon individual unemployability.  Following the issuance of that Statement of the Case (SOC), the Veteran is to be advised that, in order to complete his appeal as to the issue of entitlement to a total disability rating based on individual unemployability, a timely Substantive Appeal must be filed.

6.  The AOJ should then readjudicate the Veteran's claim for an effective date earlier than September 13, 2004 for the award of service connection for posttraumatic stress disorder, as well as his claim for an initial evaluation in excess of 70 percent for posttraumatic stress disorder.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in December 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



